DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/23/2022. Claims 1, 12 are amended. Claims 7, 17 are cancelled. Claims 1-6, 8-16, 18-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to claim 1.
Allowable Subject Matter
Claims 1-6, 8-16, 18-20 are allowed.
As of claim 1, the closest prior art Christmas et al. (US 2020/0026077 A1; Christmas) teaches a HUD in a vehicle such as a car. The windscreen 430 and bonnet (or hood) 435 of the vehicle are shown in FIG. 4. The HUD comprises a picture generating unit, “PGU”, 410 and an optical system 420. The optical system 420 shown in FIG. 4 comprises two mirrors by way of example only. The present disclosure is equally applicable to optical systems comprising any number of mirrors including just one mirror. The PGU 410 comprises a light source, a light receiving surface and a processor (or computer) arranged to computer-control the image content of the picture. The PGU 410 is arranged to generate a picture, or sequence of pictures, on the light receiving surface. The light receiving surface may be a screen or diffuser. The optical system 420 comprises an input port, an output port, a first mirror 421 and a second mirror 422. The first mirror 421 and second mirror 422 are arranged to guide light from the input port of the optical system to the output port of the optical system. More specifically, the second mirror 422 is arranged to receive light of the picture from the PGU 410 and the first mirror 421 is arranged to receive light of the picture from the second mirror 422. The first mirror 421 is further arranged to reflect the received light of the picture to the output port. The optical path from the input port to the output port therefore comprises a first optical path 423 (or first optical path component) from the input to the second mirror 422 and a second optical path 424 (or second optical path component) from the second mirror 422 to the first mirror 421. There is, of course, a third optical path (or optical path component) from the first mirror to the output port but that is not assigned a reference numeral in FIG. 4. The optical configuration shown in FIG. 4 may be referred to as a “z-fold” configuration owing to the shape of the optical path. Christmas does not anticipate or render obvious, alone or in combination, an optical lens and/or mirror arrangement for magnifying and/or conveying a picture generated on the intermediate image plane to an optical combiner, and a pair of prisms comprising a wedge-formed prism, wherein a surface side of the wedge-formed prism is blackened to absorb total internal reflection light, wherein the surface side is a side opposite to an angle defining a slope of the wedge-formed prism or a side parallel to the side opposite to the angle defining the slope of the wedge-formed prism, and wherein the pair of prisms are arranged in the optical path between the tilted mirror and the intermediate image plane to eliminate or mitigate undesired light beams emanating from the intermediate image plane and traveling toward the tilted mirror or undesired light beams emanating from the intermediate image plane being reflected from the tilted mirror and traveling back toward the intermediate image plane.
Claims 2-6, 8-11 are allowed as being dependent on claim 1.
As of claim 12, the closest prior art Christmas et al. (US 2020/0026077 A1; Christmas) teaches a HUD in a vehicle such as a car. The windscreen 430 and bonnet (or hood) 435 of the vehicle are shown in FIG. 4. The HUD comprises a picture generating unit, “PGU”, 410 and an optical system 420. The optical system 420 shown in FIG. 4 comprises two mirrors by way of example only. The present disclosure is equally applicable to optical systems comprising any number of mirrors including just one mirror. The PGU 410 comprises a light source, a light receiving surface and a processor (or computer) arranged to computer-control the image content of the picture. The PGU 410 is arranged to generate a picture, or sequence of pictures, on the light receiving surface. The light receiving surface may be a screen or diffuser. The optical system 420 comprises an input port, an output port, a first mirror 421 and a second mirror 422. The first mirror 421 and second mirror 422 are arranged to guide light from the input port of the optical system to the output port of the optical system. More specifically, the second mirror 422 is arranged to receive light of the picture from the PGU 410 and the first mirror 421 is arranged to receive light of the picture from the second mirror 422. The first mirror 421 is further arranged to reflect the received light of the picture to the output port. The optical path from the input port to the output port therefore comprises a first optical path 423 (or first optical path component) from the input to the second mirror 422 and a second optical path 424 (or second optical path component) from the second mirror 422 to the first mirror 421. There is, of course, a third optical path (or optical path component) from the first mirror to the output port but that is not assigned a reference numeral in FIG. 4. The optical configuration shown in FIG. 4 may be referred to as a “z-fold” configuration owing to the shape of the optical path. Christmas does not anticipate or render obvious, alone or in combination, an optical lens arrangement for conveying a picture generated on the image plane to an optical combiner, and a pair of prisms comprising a wedge-formed prism, wherein a surface side of the wedge-formed prism is blackened to absorb total internal reflection light, wherein the surface side is a side opposite to an angle defining a slope of the wedge-formed prism or a side parallel to the side opposite to the angle defining the slope of the wedge-formed prism, and wherein the pair of prisms are arranged in the optical path between the image plane and the optical combiner to eliminate or mitigate undesired light beams traveling from the optical combiner toward the image plane or undesired light beams reflected from the image plane and traveling back toward the optical combiner.
Claims 13-16, 18-20 are allowed as being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Larson (US 5418584 A) teaches a retroreflective array projection screen for displaying virtual images wherein the apparent distances from the observer to the viewed subject is greater than the distance from the observer to the retroreflective screen. Real images from a source are collimated and then partially reflected onto the retroreflective array. Virtual images are reflected from the array through the beamsplitter onto an observer at an exit pupil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882